Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 1 of 49 Page ID #:43




                EXHIBIT
                   1
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 2 of 49 Page ID #:44
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 3 of 49 Page ID #:45




                EXHIBIT
                   2
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 4 of 49 Page ID #:46
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 5 of 49 Page ID #:47




                EXHIBIT
                   3
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 6 of 49 Page ID #:48
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 7 of 49 Page ID #:49
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 8 of 49 Page ID #:50
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 9 of 49 Page ID #:51
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 10 of 49 Page ID #:52
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 11 of 49 Page ID #:53




                EXHIBIT
                   4
  Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 12 of 49 Page ID #:54




 Bee Movie (2007)
   Summary
     AKA                             Arı Filmi, Bee Movie - A Historia De Uma Abelha, Bee Movie - Das
                                     Honigk omplott
                                     Arı Filmi, Bee Movie - A Historia De Uma Abelha, Bee Movie - Das
                                     Honigk omplott, Bee Movie - Das Honigkomplott, Bee Movie - Drôle
                                     d'abeille, Bee movie, la historia de una abeja, Bee Movie: povestea unei
                                     albine, Bitės ﬁlmas, Film o pszczołach, Mézengúz, Pán V_ielka, Pan
                                     Včelka, Би Муви: медовый заговор, История с пчели

     Status                          Released

     Genres                          Animated, Comedy

     Keywords                        cgi

     Start Date                      10/31/2005

     Wrap Date                       Summer 2007

     US Release Date                 11/02/2007

     Int'l Release Date              11/01/2007

     DVD Release Date                03/11/2008

     Budget                          $150,000,000 (Studio System)

     US Box Oﬃce                     $126,597,121

     Worldwide Cume                  $281,797,121

     Directors                       Steve Hickner, Simon J Smith

     Writers                         Jerry Seinfeld, Spike Feresten, Barry Marder, more...

     Actors                          Jerry Seinfeld, Renée Zellweger, Kathy Bates, more...

     Studio                          DreamWorks Animation

     Development Notes               Based on an original idea by Jerry Seinfeld.
      Created: Dec 9 2003 01:04 PM   Last update: Jul 23 2019 02:52 AM   ID: 4807705



Credits

   Company
    Name                                                     Credit                          Credited As

    DreamWorks Animation                                     Studio
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 13 of 49 Page ID #:55



                                          Domestic Theatrical Distributor
 Paramount Pictures
                                          (Canada-F)

                                          Foreign Theatrical Distributor (South
 CJ Entertainment
                                          Korea)

                                          Foreign Theatrical Distributor
 Forum
                                          (Lithuania)

                                          Foreign Theatrical Distributor
                                          (Argentina, Greece, Thailand, South
                                          Africa, United Arab Emirates, Austria,
 United International Pictures            Chile, Denmark, Egypt, Finland,
                                          Hungary, Jordan, Norway, Poland,
                                          Singapore, Sweden, Turkey, Switz
                                          CH-D, Switz CH-F, Switz CH-IT)

                                          Foreign Theatrical Distributor
 Sam Film
                                          (Iceland)

                                          Foreign Theatrical Distributor
 Paramount Pictures International (PPI)
                                          (Australia, United Kingdom)

                                          Foreign Theatrical Distributor
 Ro Image 2000
                                          (Romania)

                                          Foreign Theatrical Distributor
 Universal Pictures International
                                          (Netherlands, Italy)

 Asmick Ace Inc.                          Theatrical Distributor (Japan)

 Blitz-Cine Star                          Theatrical Distributor (Croatia)

                                          Theatrical Distributor (Czech
 Bontonﬁlm
                                          Republic)

 Dreamland                                Theatrical Distributor (Brazil)

 Empire                                   Theatrical Distributor (Lebanon)

 FK                                       Theatrical Distributor (Finland)

                                          Theatrical Distributor (United Arab
 Gulf Film, LLC
                                          Emirates)

 Intercontinental Film Distributors       Theatrical Distributor (Hong Kong)

 MSD                                      Theatrical Distributor (Viet Nam)

 Taramount                                Theatrical Distributor (Serbia)

 Tatra Film                               Theatrical Distributor (Slovakia)

 VIN                                      Theatrical Distributor (Ukraine)

 ZON Lusomundo (now part of NOS
                                          Theatrical Distributor (Portugal)
 Audiovisuals)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 14 of 49 Page ID #:56



 DreamWorks Home Entertainment   Domestic Video Distributor

 Columbus 81 Productions         Film Financier



Actor
 Name                            Credit                          Credited As

 Jerry Seinfeld                  Voice of Barry B. Benson

 Renée Zellweger                 Voice of Vanessa

 Kathy Bates                     Voice of Janet Benson

 Oprah Winfrey                   Voice of Judge Bumbleton

 Matthew Broderick               Voice of Adam Flayman

 Patrick Warburton               Voice of Ken

 Larry King                      Voice of Bee Larry King

 Ray Liotta                      Voice of Ray Liotta

 John Goodman                    Voice of Layton T. Montgomery

 Rip Torn                        Voice of Lou Lo Duca

 Chris Rock                      Voice of Mooseblood

 Megan Mullally                  Voice of Trudy

 Larry Miller                    Voice of Buzzwell

 Barry Levinson                  Voice of Martin Benson

 Sting                           Voice of Sting

 Michael Richards                Voice of Bud Ditchwater

 Mario Joyner                    Voice of Jackson

 Jim Cummings                    Voice of Title Narrator         Jim Cummings

 Jim Cummings                    Voice of Graduation Announcer   Jim Cummings

 Tom Papa                        Voice of Splitz

 Tom Papa                        Voice of Klauss Vanderhayden

 Andy Robin                      Voice of Jock #2

 David Moses Pimentel            Voice of Hector

 Chuck Martin                    Voice of Andy
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 15 of 49 Page ID #:57



 Conrad Vernon                  Voice of Freddy

 David Herman                   Voice of Buzz, Bob Bumble, Pilot

 Carol Leifer                   Voice of Press Person #1

 Jeﬀ Altman                     Voice of Uncle Carl

 Brian Hopkins                  Voice of Sandy Shrimpkin, TSA Agent

                                Voice of Jeanette Chung, Mother,
 Tress MacNeille
                                Cow

 Nathan D. Morrissey            Voice of Boy Crying, Timmy

 Olivia Mattingly               Voice of Little Girl

 Simon J Smith                  Voice of Truck Driver, Chet

 Geoﬀ Witcher                   Voice of Press Person #2, Jock #1

 John DiMaggio                  Voice of Janitor, Bailiﬀ              John Di Maggio

 Barry Marder                   Voice of Waterbug

 Sean Bishop                    Voice of Ladybug



Director
 Name                           Credit                                Credited As

 Steve Hickner                  Director

 Simon J Smith                  Director



Producer
 Name                           Credit                                Credited As

 Jerry Seinfeld                 Producer

 Steven Spielberg               Producer

 Christina Steinberg            Producer

 Mark Swift                     Co-Producer

 Cameron Stevning               Associate Producer



Writer
 Name                           Credit                                Credited As

 Jerry Seinfeld                 Screenplay
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 16 of 49 Page ID #:58



 Spike Feresten                 Screenplay

 Barry Marder                   Screenplay

 Andy Robin                     Screenplay

 David Moses Pimentel           Head of Story

 Chuck Martin                   Additional Screenplay Material

 Tom Papa                       Additional Screenplay Material



Production Management
 Name                           Credit                              Credited As

 Angela Lepito                  Production Supervisor

 Marny Nahrwold                 Production Supervisor

 David Yanover                  Production Supervisor (Story)

                                Production Supervisor (Editorial
 Joe Crowley
                                Dept.)

                                Production Supervisor (Art
 Stacey Ernst
                                Department)

                                Production Supervisor (Art
 Carrie Wilksen
                                Department)

 Erik Pope                      Production Supervisor (Story)

 Susan Erokan                   Additional Production Supervisor

 Jenne Guerra                   Production Supervisor (Layout)

                                Production Supervisor (Modeling &
 Christopher Leahy
                                Surfacing)

 Erik Pope                      Production Supervisor (Animation)

                                Production Supervisor (Character
 Adam Brown                     Technical Direction & Character
                                Eﬀects)

 John S Kokum                   Production Supervisor (Lighting)

                                Additional Production Supervisor
 Alison Fedrick
                                (Lighting)

 Mike Kershner                  Production Supervisor (Eﬀects)      Michael Kershner

                                Production Supervisor (Matte
 Lisa O'Brien
                                Painting)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 17 of 49 Page ID #:59



 Robyn Mesher                   Production Supervisor (Paint Fix)

 Craig Rittenbaum               Central Supervisor

 Tony Cosanella                 Production Manager

 Deven Riley LeTendre           Production Manager

                                Global Department Manager
 Barbara Cimity                 (Dreamworks Animation Studio         Barb Cimity
                                Production)

                                Global Department Manager
 Darci Zalvin                   (Dreamworks Animation Studio
                                Production)

 Andrew Birch                   Post Production Manager

                                Technology Production Manager
 Sarah Counnas
                                (Dreamworks Animation Technology)

                                Technology Production Manager
 Stacy Rentel
                                (Dreamworks Animation Technology)

 David Yanover                  Post-Production Supervisor

 Miles DeLong                   Script Coordinator

 Wayne Hellinger                Post-Production Coordinator

 Mark Schoellkopf               Post-Production Coordinator

 Mylissa Fitzsimmons-Grieve     Production Coordinator

 Derek Scott McClurg            Production Coordinator

 Jon Eric Schmidt               Production Coordinator

 Joshua Pruett                  Additional Production Coordinator

 Ashleigh Brooke Abele          Production Coordinator (Animation)

 Lawrence D Weisberg            Production Coordinator (Animation)

 Michael Zavala                 Production Coordinator (Layout)

                                Production Coordinator (Modeling &
 Joni Thissen
                                Surfacing)

 Tracy Larson                   Production Coordinator (Lighting)

 Liska Ostojic                  Production Coordinator (Lighting)

 Malia P Russell                Production Coordinator (Lighting)

                                Additional Production Coordinator
 Colin de Andrade
                                (Lighting)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 18 of 49 Page ID #:60



 Angel G Salinas                Production Coordinator (Eﬀects)

                                Production Coordinator (Matte
 Pat Connolly-Sito
                                Painting)

 Ryan Genji Thomas              Production Coordinator (Paint Fix)

 Danielle Blanchard             Production Coordinator (Paint Fix)

 Jesica Lopez                   Production Oﬃce Coordinator

 Jim Surace                     Production Oﬃce Coordinator



Camera, Film & Tape
 Name                           Credit                               Credited As

 Kevin Cloepﬁl                  Video Transfer

 Gene Goins                     Projectionist

 Kyle Pascucci                  Film & Color Supervisor              Kyle D Pascucci

 Baron Northrop                 Film & Color Technician              Baron C Northrop

 Tim Peeler                     Digital Colorist

 Terry Claborn                  Color Timer



Editor
 Name                           Credit                               Credited As

 Nick Fletcher                  Editor

 Joseph R Thygesen              Additional Editing

 Steven P Moder                 Editorial Systems Manager            Steven Moder

 Paul Parmer                    Editorial Systems Engineer

 Michael Cady                   Editorial Systems Engineer

 Mo Henry                       Negative Cutter

 James Ryan                     Associate Editor

 Marcus Taylor                  Associate Editor

 Daniel Fort                    1st Assistant Editor                 Daniel A Fort

 Darrin Ly                      Assistant Editor

 Lisa Davis-Larry               Assistant Editor
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 19 of 49 Page ID #:61



 Paul Neal                      HD Assistant Editor

 Brian Hopkins                  Apprentice Editor



Music
 Name                           Credit                               Credited As

 Marc Shaiman                   Lyrics ("Thinkin' Bee")

 Jerry Seinfeld                 Lyrics ("Thinkin' Bee")

 Lorne Balfe                    Additional Music

 Halli Cauthery                 Additional Music

 Michael Levine                 Additional Music

 Mark Russell                   Additional Music

 Ryeland Allison                Additional Music

 Heitor Pereira                 Additional Music

 Steve Kofsky                   Music Production Services

 Frank Ricotti                  Marimba

 Gary Kettel                    Percussion

 Paul Clarvis                   Percussion

 Laurence Cottle                Specialist Musician

 Tony Clarke                    Specialist Musician

 Julie Butchko                  Music Clearances

 Marc Shaiman                   Music ("Thinkin' Bee")

 Graham Preskett                Additional Orchestral Arrangements

 Rupert Gregson Williams        Score Conductor

 Alastair King                  Score Conductor

 Gavin Greenaway                Score Conductor

 Charlotte Matthews             Assistant Orchestral Contractor

 Jenny O'Grady                  Choral Coordinator

                                London Score Coordinator (for
 Becky Bentham
                                HotHouse Music Ltd.)

 Nyree Pinder                   Assistant Score Coordinator
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 20 of 49 Page ID #:62



 Charlene Huang                 Music Coordinator

 Jennifer Schiller              Music Coordinator

 J.J. George                    Music Editor

 Kevin Crehan                   Assistant Music Editor

 Thomas Broderick               Score Technical Engineer

 Pete Snell                     Score Technical Engineer          Peter Oso Snell

 Hans Zimmer                    Executive Music Producer

                                Music Producer ("Here Comes the
 Bill Bottrell
                                Sun")

 Marc Shaiman                   Music Producer ("Thinkin' Bee")

 Rupert Gregson Williams        Music Orchestrator

 Rupert Gregson Williams        Original Music

 Alastair King                  Music Orchestrator

 Geoﬀrey Alexander              Additional Orchestrator

 Tom Bowes                      Orchestra Leader

 Stephen Henderson              Percussion

 Nick Wollage                   Additional Recording

 Rupert Coulson                 Additional Recording

 Alan Meyerson                  Score Mixer

 Greg Vines                     Score Mix Assistant

 Geoﬀ Foster                    Score Recorder

 Chris Barrett                  Score Assistant Engineer

 Mat Bartram                    Score Assistant Engineer

 Jake Jackson                   Score Assistant Engineer

 Sam Okell                      Score Assistant Engineer

 Alex Nutton                    Score Assistant Engineer

 Paul Pritchard                 Score Assistant Engineer

 Edward Elgar                   Song ("Pomp and Circumstance")

 Jeﬀ Barry                      Song ("Sugar Sugar")
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 21 of 49 Page ID #:63



 Andy Kim                       Song ("Sugar Sugar")

 George Harrison                Song ("Here Comes the Sun")

 The Archies                    Song Performer ("Sugar Sugar")

                                Song Performer ("Here Comes the
 Sheryl Crow
                                Sun")

 Jerry Seinfeld                 Song Performer ("Thinkin' Bee")

 Matthew Broderick              Song Performer ("Thinkin' Bee")

 The Metro Voices               Choir                             Metro Voices



Art Department
 Name                           Credit                            Credited As

 Alex McDowell                  Production Designer

 Christophe Lautrette           Art Director

 Michael Hernandez              Associate Art Director

 Jennifer Lerew                 Story Artist

 David Derrick                  Story Artist

 Ken Morrissey                  Story Artist

 Scott Santoro                  Story Artist

 Toby Shelton                   Story Artist

 Oliver Thomas                  Story Artist

 Kathleen Thorson               Story Artist

 Nassos Vakalis                 Story Artist

 Joel Crawford                  Additional Story Artist

 Alfred Gimeno                  Additional Story Artist

 Bret Haaland                   Additional Story Artist

 Elizabeth Ito                  Additional Story Artist

 Daan Jippes                    Additional Story Artist

 Jennifer Kluska                Additional Story Artist

 Mark Koetsier                  Additional Story Artist

 Claire Morrissey               Additional Story Artist
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 22 of 49 Page ID #:64



 Tom Shannon                    Additional Story Artist

 Jeﬀ Snow                       Additional Story Artist

 Spyros Tsiounis                Additional Story Artist

 Damon Bard                     Sculptor



Casting
 Name                           Credit                              Credited As

 Leslee Feldman                 Casting

 Christi Soper                  Casting Associate

 Ania Kamieniecki-O'Hare        Casting Assistant                   Ania Kamieniecki

 Elena Siegel                   Casting Assistant



Executive
 Name                           Credit                              Credited As

                                Special Projects (Dreamworks
 Richard Chuang
                                Animation Studio Production)

                                Special Project (Dreamworks
 Jane Hartwell
                                Animation Studio Production)

                                Chief Technology Oﬃcer
 Ed Leonard
                                (Dreamworks Animation Technology)

                                Technology Executive (Dreamworks
 Kate Swanborg
                                Animation Technology)

                                Head of Global Production
 Nancy Bernstein                (Dreamworks Animation Studio
                                Production)

                                Head of Production Technology
 Darin K Grant
                                (Dreamworks Animation Technology)

                                Production Executive (Dreamworks
 Suzanne Buirgy
                                Animation Studio Production)

                                Production Executive (Dreamworks
 Jill Hopper
                                Animation Studio Production)

 Sunny Park                     Music Executive

                                Editorial and Post Production
 James Beshears
                                Executive
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 23 of 49 Page ID #:65

Consultants & Advisors
 Name                           Credit                    Credited As

 Mandy Richardville             Researcher

 Caprice A Ridgeway             Researcher



Wardrobe, Hair & Makeup
 Name                           Credit                    Credited As

 Jane Poole                     Costume Designer



Sound
 Name                           Credit                    Credited As

 Rick Canelli                   ADR Recordist

 Jack Blessing                  ADR Group

 William Calvert                ADR Group

 David Cowgill                  ADR Group

 Moosie Drier                   ADR Group

 Chad Einbinder                 ADR Group

 Jennifer Crystal               ADR Group                 Jennifer Crystal Foley

 Leigh French                   ADR Group

 Sierra French-Myerson          ADR Group

 Eddie Frierson                 ADR Group

 Elisa Pensler-Gabrielli        ADR Group                 Elisa Gabrielli

 Eileen Galindo                 ADR Group

 Robert Jayne                   ADR Group

 Jonathan Nichols               ADR Group

 Paul Pape                      ADR Group

 Jacqueline Pinol               ADR Group

 Jill Sayre                     ADR Group

 Justin Shenkarow               ADR Group

 Lisa Wilhoit                   ADR Group

 Steve Slanec                   ADR Editor
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 24 of 49 Page ID #:66



 Thomas J O'Connell             ADR Mixer                          Thomas O'Connell

 Leigh French                   ADR Voice Casting

 Luke Dunn Gielmuda             Foley Supervisor

 Jana Vance                     Foley Artist

 Dennie Thorpe                  Foley Artist                       Dennis Thorpe

 Ellen Heuer                    Foley Artist

 Frank Rinella                  Foley Mixer                        Frank Aglieri-Rinella

 Sean England                   Foley Recordist

 Carlos Sotolongo               Recording Engineer (LA Studios)

 Larry Winer                    Recording Engineer (LA Studios)

 Roy Latham                     Recording Engineer (HSR/NY)

 Chad Roucroft                  Recording Engineer (HSR/NY)

                                Re-recording Engineer (Twentieth
 Tom Lalley
                                Century Fox Studios)

                                Re-recording Engineer (Twentieth
 Paul Pavelka
                                Century Fox Studios)

 Tim Burby                      Supervising Sound Assistant

 Randy Thom                     Sound Designer

 William Files                  Sound Designer                     Will Files

 Michael Silvers                Supervising Sound Editor

 Josh Gold                      Sound Eﬀects Assistant

 Scott Guitteau                 Sound Eﬀects Editor

 Kyrsten Mate Comoglio          Sound Eﬀects Editor

 Andy Nelson                    Sound Mixer

 Anna Behlmer                   Sound Mixer

                                Recordist (Twentieth Century Fox
 Craig Heath                                                       Craig 'Pup' Heath
                                Studios)

                                Recordist (Twentieth Century Fox
 Blake Cornett
                                Studios)

                                Recordist (Twentieth Century Fox
 Matt Patterson
                                Studios)

 William Files                  Supervising Sound Editor           Will Files
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 25 of 49 Page ID #:67


Accounting
 Name                           Credit                            Credited As

 Lynn Ezelle                    Production Accountant

 Linda Joan Grant               Assistant Production Accountant



Legal
 Name                           Credit                            Credited As

 Dan Butler                     Music Business Aﬀairs

 Molly Hansen                   Business and Legal Aﬀairs



Visual Eﬀects & Animation
 Name                           Credit                            Credited As

 Doug Cooper                    Visual Eﬀects Supervisor

 Michael A Miller               Additional FX Supervisor

 Craig Elliott                  Visual Development Artist

 Mahesh Ramasubramanian         Eﬀects (Artistic Supervision)

 Richard Daskas                 Visual Development

 Fernando Benitez               Eﬀects Lead

 James Young Jackson            Eﬀects Lead                       James Jackson

 Paul Duncan                    Visual Development

 Peter Maynez                   Visual Development

 Spencer Knapp                  Eﬀects Lead

 Emil Mitev                     Visual Development

 Alex Ongaro                    Eﬀects Lead

 Allen Ruilova                  Eﬀects Lead

 Tianyi Han                     Visual Development

 Ruben Hickman                  Visual Development

 Michael Isaak                  Visual Development

 Kirsten Kawamura               Visual Development

 Olivia Mole                    Visual Development

 Brett Michael Nystul           Visual Development
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 26 of 49 Page ID #:68



 Zhaoping Wei                   Visual Development

 Michael D Yamada               Visual Development

 Felix Yoon                     Visual Development

 Armand Baltazar                Additional Visual Development

 Kevin Conran                   Visual Development

 Seth Engstrom                  Visual Development

 Patrick Hanenberger            Visual Development

 Bill Kaufmann                  Visual Development

 Steve Pilcher                  Visual Development

 Douglas Rogers                 Visual Development

 Paul Shardlow                  Visual Development

 Raymond Zibach                 Visual Development

 Nathan Detroit Warner          Pre-Visualization

 Ron Frankel                    Additional Pre-Visualization

 Jotham Herzon                  Additional Pre-Visualization

                                Chief FX Architect (Dreamworks
 Jonathan Gibbs
                                Animation Studio Production)

                                Technology Coordinator (Technology
 Lori A Arntzen
                                Coordination)

                                Technology Coordinator (Technology
 Laura Howe
                                Coordination)

                                Technology Coordinator (Technology
 Dan Malone
                                Coordination)

                                Technology Coordinator (Technology
 Jeﬀ Nickerson
                                Coordination)

                                Technology Coordinator (Technology
 Laura Watts
                                Coordination)

 David Burgess                  Additional Animation Supervisor

 Marek Kochout                  Additional Animation Supervisor

                                Technical Director (Artistic
 Robert A Calvo
                                Supervision)

 Maurice Bastian                Character Technical Director

 Yakov Baytler                  Character Technical Director
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 27 of 49 Page ID #:69



 Dominic Biladeau               Character Technical Director

 Sean X Chang                   Character Technical Director

 Bart Coughlin                  Character Technical Director

 Gilbert Davoud                 Character Technical Director

 Ted Forgrave                   Character Technical Director

 Milana Huang                   Character Technical Director

 Penny Leyton                   Character Technical Director

 Jeﬀ Light                      Character Technical Director   Jeﬀrey B Light

 Nathan Loofbourrow             Character Technical Director

 Oyvind Nostdal                 Character Technical Director

 Hongseo Park                   Character Technical Director

 Kevin Rodgers                  Character Technical Director

 Gaurav Shenai                  Character Technical Director

 Jeﬀ W Smith                    Character Technical Director   Jeﬀ Smith

 Dug Stanat                     Character Technical Director

 Matt Steele                    Character Technical Director

 Patrick Taylor                 Character Technical Director

 David Walden                   Character Technical Director

 Dick Walsh                     Character Technical Director

 Michael Ware                   Character Technical Director

 Brent Watkins                  Character Technical Director

 Steve R J Bell                 Technical Director

 Robert Armstrong               Technical Director

 Michael Brainerd               Technical Director

 Russell R Dumornay             Technical Director

 Stephen Heidelberg             Technical Director

 T.J. Jackson                   Technical Director

 Matt Johnson                   Technical Director

 Paul A Mais                    Technical Director
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 28 of 49 Page ID #:70



 Madhavi Marigold Muppala       Technical Director

 Salvatore Richichi Jr.         Technical Director

 Allen Stetson                  Technical Director

 Jessi Stumpfel                 Technical Director

 Amy Sun                        Technical Director

 Michael Wilhelmi               Technical Director

 Eve Wong                       Technical Director

 Greg Wuller                    Technical Director

                                Head of Global Technical Direction
 Mark Orser McGuire             (Dreamworks Animation Studio
                                Production)

 Ariandy Chandra                Titles

                                Head of Research and Development
 Jim Mainard                                                          James A Mainard
                                (Dreamworks Animation Technology)

 Jeﬀrey Wike                    Director (Research and Development)

 Andy Pearce                    Director (Research and Development)

 Sanjay Das                     Director (Research and Development)

                                Manager (Research and
 William Ballew
                                Development)

                                Manager (Research and
 Chuck Lingle
                                Development)

                                Manager (Research and
 Ronald D Henderson
                                Development)

                                Manager (Research and
 Anna Newman Ghani                                                    Anna Newman
                                Development)

                                Manager (Research and
 Nathan Wilson
                                Development)

                                Staﬀ Engineer (Research and
 Evan Smyth
                                Development)

                                Supervisor (Research and
 Corrin Milewski
                                Development)

                                Technical Lead (Research and
 Gregory S Heﬂin
                                Development)

                                Technical Lead (Research and
 Peter Cucka
                                Development)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 29 of 49 Page ID #:71



                                Technical Lead (Research and
 Aadil Rhazi
                                Development)

                                Technical Lead (Research and
 Deepak Tolani
                                Development)

                                Technical Lead (Research and
 Barry Fowler
                                Development)

                                Technical Lead (Research and
 Nicholas Long                                                 Nick Long
                                Development)

                                Technical Lead (Research and
 Dwight Sikkema
                                Development)

                                Technical Lead (Research and
 Graham B Whitted                                              Graham B Whitted, IV
                                Development)

                                Technical Lead (Research and
 Galen G Gornowicz                                             Galen Gornowicz
                                Development)

                                Technical Lead (Research and
 Gene Rogan
                                Development)

                                Technical Lead (Research and
 Eric Tabellion
                                Development)

                                Technical Lead (Research and
 Bruce Wilson
                                Development)

                                Animation & Rigging Engineer
 Nhi Casey                                                     Nhi Hua Casey
                                (Research and Development)

                                Animation & Rigging Engineer
 Mark J Matthews
                                (Research and Development)

                                Animation & Rigging Engineer
 Renee Nash
                                (Research and Development)

                                Animation & Rigging Engineer
 Kurt Schaefer
                                (Research and Development)

                                Animation & Rigging Engineer
 Chloe Chao
                                (Research and Development)

                                Animation & Rigging Engineer
 Pia Miniati
                                (Research and Development)

                                Animation & Rigging Engineer
 Alex Powell
                                (Research and Development)

                                Animation & Rigging Engineer
 Robert G Wilson                                               Rob Wilson
                                (Research and Development)

                                Animation & Rigging Engineer
 Daniel Yu
                                (Research and Development)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 30 of 49 Page ID #:72



                                FX Engineer (Research and
 Silviu Borac
                                Development)

                                FX Engineer (Research and
 Jennifer Fung
                                Development)

                                FX Engineer (Research and
 Jim Leuper
                                Development)

                                FX Engineer (Research and
 Josh Schpok
                                Development)

                                FX Engineer (Research and
 David Eberle
                                Development)

                                FX Engineer (Research and
 Sunil Hadap
                                Development)

                                FX Engineer (Research and
 Saty Raghavachary
                                Development)

                                FX Engineer (Research and
 A.J. Weber
                                Development)

                                FX Engineer (Research and
 Gigi Yates
                                Development)

                                Imaging & Compositing Engineer
 Andrew Bonello
                                (Research and Development)

                                Imaging & Compositing Engineer
 Andrew Pilgrim
                                (Research and Development)

                                Imaging & Compositing Engineer
 Ron Woods
                                (Research and Development)

                                Imaging & Compositing Engineer
 Cheng-Jui Yu
                                (Research and Development)

                                Infrastructure Engineer (Research and
 Erik Jasso
                                Development)

                                Infrastructure Engineer (Research and
 Gregg Carrier
                                Development)

                                Infrastructure Engineer (Research and
 Joshua F Richards
                                Development)

                                Infrastructure Engineer (Research and
 Kenichiro Tanaka
                                Development)

                                Infrastructure Engineer (Research and
 Ben Gamble
                                Development)

                                Infrastructure Engineer (Research and
 Rakesh Kushunapally
                                Development)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 31 of 49 Page ID #:73



                                Infrastructure Engineer (Research and
 Mark Rubin
                                Development)

                                Infrastructure Engineer (Research and
 Abby Thompson
                                Development)

                                Infrastructure Engineer (Research and
 Ali Lakhia
                                Development)

                                Infrastructure Engineer (Research and
 Donald Schmidt
                                Development)

                                Infrastructure Engineer (Research and
 Jason Williams
                                Development)

                                QA Engineer (Research and
 Stephen Baker                                                          Steve Baker
                                Development)

                                QA Engineer (Research and
 Will Bilton
                                Development)

                                QA Engineer (Research and
 Dennis DeRyke
                                Development)

                                QA Engineer (Research and
 Peter Miller
                                Development)

                                QA Engineer (Research and
 Jacques Rendu
                                Development)

 Janet Breuer                   PE Manager

 Edward A Bruno                 Supervisor (Production Engineering)

 Gregory Brauer                 Supervisor (Production Engineering)

 Amy McDonald Sandjideh         Supervisor (Production Engineering)

 Michael Seales                 Supervisor (Production Engineering)

 Michael J Henderson            Supervisor (Production Engineering)

                                Prinicpal Engineer (Production
 Mitchell Amino
                                Engineering)

 Holly Allen                    Engineer (Production Engineering)

 Jayson DeLancey                Engineer (Production Engineering)

 Jerry Hebert                   Engineer (Production Engineering)

 Michael J Pan                  Engineer (Production Engineering)

 Greg Brentin                   Engineer (Production Engineering)

 Simon Feltman                  Engineer (Production Engineering)

 Mark Jackels                   Engineer (Production Engineering)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 32 of 49 Page ID #:74



 Sreenivasa Pydi                Engineer (Production Engineering)     Sreenivasa Kumar Pydi

 Kwesi Davis                    Engineer (Production Engineering)

 Ben George                     Engineer (Production Engineering)

 Mark A Kauﬀman                 Engineer (Production Engineering)

 Laura Wood                     Engineer (Production Engineering)

 Nishkar Grover                 Engineer (Production Engineering)

 Edward Labao                   Engineer (Production Engineering)     Ed Labao

 Dave Young                     Engineer (Production Engineering)     David Young

 Lans H Carstensen              Manager (Systems Engineering)

 Michael Kiernan                Manager (Systems Engineering)

 Skottie Miller                 Staﬀ Engineer (Systems Engineering)

                                Alliance Manager (Systems
 Hans Ku
                                Engineering)

                                System Architect (Systems
 Micheal Cutler
                                Engineering)

                                System Architect (Systems
 Sean Kamath
                                Engineering)

                                System Architect (Systems
 Thomas A La Porte
                                Engineering)

                                System Architect (Systems
 Larry S Lile
                                Engineering)

                                Engineering System Administrator
 Greg Bulman
                                (Systems Engineering)

                                Engineering System Administrator
 Marc Fleury
                                (Systems Engineering)

                                Engineering System Administrator
 Mark Lelles
                                (Systems Engineering)

                                Engineering System Administrator
 Raﬃ Parikian
                                (Systems Engineering)

                                Engineering System Administrator
 Scott Chapin
                                (Systems Engineering)

                                Engineering System Administrator
 Tiﬀany L Hopper
                                (Systems Engineering)

                                Engineering System Administrator
 Rich Marco                                                           Richard J Marco
                                (Systems Engineering)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 33 of 49 Page ID #:75



                                Engineering System Administrator
 Daniel Rich
                                (Systems Engineering)

                                Engineering System Administrator
 Christopher J Cugno
                                (Systems Engineering)

                                Engineering System Administrator
 Jason Lee
                                (Systems Engineering)

                                Engineering System Administrator
 Rezk Mekhael
                                (Systems Engineering)

                                Engineering System Administrator
 Roberto Romo
                                (Systems Engineering)

                                Engineering System Administrator
 John F. Detke
                                (Systems Engineering)

                                Engineering System Administrator
 Jeﬀ Lee                                                           Jeﬀ Lee
                                (Systems Engineering)

                                Engineering System Administrator
 John Kerry O'Sullivan
                                (Systems Engineering)

                                Engineering System Administrator
 Stephen E Ross
                                (Systems Engineering)

                                Engineering System Administrator
 Tim Toll
                                (Systems Engineering)

 Neil Okamoto                   Manager (System Operations)

                                                                   Carol J Shimabukuro
 Carol J Choy                   Supervisor (System Operations)
                                                                   Choy

 Ed Granlund                    Supervisor (System Operations)

                                Operations System Administrator
 Scott A Kilty
                                (System Operations)

                                Operations System Administrator
 John R Miller
                                (System Operations)

                                Operations System Administrator
 Chris Reisor
                                (System Operations)

                                Operations System Administrator
 Bart Feliciano
                                (System Operations)

                                Operations System Administrator
 Anthony Lanni
                                (System Operations)

                                Operations System Administrator
 Jalil Mohammed
                                (System Operations)

                                Operations System Administrator
 Alvin Tenpo
                                (System Operations)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 34 of 49 Page ID #:76



                                Operations System Administrator
 Jorge Gonzalez
                                (System Operations)

                                Operations System Administrator
 Wen-Po Bobby Lee
                                (System Operations)

                                Operations System Administrator
 Mike Pace
                                (System Operations)

                                Operations System Administrator
 Arwin Tugade
                                (System Operations)

                                Operations System Administrator
 John Harris
                                (System Operations)

                                Operations System Administrator
 Derek Mann
                                (System Operations)

                                Operations System Administrator
 Joanne Pham
                                (System Operations)

                                Operations System Administrator
 George Villacres
                                (System Operations)

                                Operations System Administrator
 Brandon Miles
                                (System Operations)

                                Operations System Administrator
 Kenneth Pﬂum
                                (System Operations)

                                Operations System Administrator
 Jasten Wine
                                (System Operations)

                                Asset Management (System
 Jeri Heit
                                Operations)

                                Asset Management (System
 Aaron Marshall
                                Operations)

 Barbara Ford                   Manager (Post Technology)

                                Media Tools Supervisor (Post
 Marty Sixkiller
                                Technology)

                                Imaging Tools Supervisor (Post
 John M Hanashiro                                                 John Hanashiro
                                Technology)

 Stewart Birnam                 Engineer (Post Technology)

 Mark W Kirk                    Engineer (Post Technology)

 Fabio Lissi                    Engineer (Post Technology)

 Karl Rasche                    Engineer (Post Technology)

                                Manager (Digital Resource
 Mark M Tokunaga
                                Management)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 35 of 49 Page ID #:77



                                VSC/Halo Manager (Digital Resource
 Emmanuel C Francisco
                                Management)

                                Hardware Engineering Supervisor
 Richard F Rubio
                                (Digital Resource Management)

                                Hardware Engineering Supervisor
 Gene Takahashi
                                (Digital Resource Management)

                                Hardware Engineer (Digital Resource
 Brett L Alexander
                                Management)

                                Hardware Engineer (Digital Resource
 Mauricio Brenes
                                Management)

                                Hardware Engineer (Digital Resource
 Patrick Danford
                                Management)

                                Hardware Engineer (Digital Resource
 Joanna Laurent
                                Management)

                                Hardware Engineer (Digital Resource
 Alain Anton Banas
                                Management)

                                Hardware Engineer (Digital Resource
 Michael Coronado                                                     Michael S Coronado
                                Management)

                                Hardware Engineer (Digital Resource
 Adnan Ghani
                                Management)

                                Hardware Engineer (Digital Resource
 Lindsay Oikawa
                                Management)

                                Hardware Engineer (Digital Resource
 Ernesto A Quiroz II
                                Management)

                                Technical Resource Supervisor
 Donald Hibbard                                                       Donald R Hibbard
                                (Digital Resource Management)

                                Technical Resource Supervisor
 Julie Gumbiner
                                (Digital Resource Management)

                                Resource Administrator (Digital
 Michael Bolds
                                Resource Management)

                                Resource Administrator (Digital
 Geoﬀrey Jarrett
                                Resource Management)

                                Resource Administrator (Digital
 Mark Macready
                                Resource Management)

                                Resource Administrator (Digital
 Robert Ramat                                                         Robert C Ramat
                                Resource Management)

                                Resource Administrator (Digital
 Grant Callaghan
                                Resource Management)
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 36 of 49 Page ID #:78



                                Resource Administrator (Digital
 Ross Krothe
                                Resource Management)

                                Resource Administrator (Digital
 Clare A McKenna
                                Resource Management)

                                Resource Administrator (Digital
 Enrique Saldivar
                                Resource Management)

                                Resource Administrator (Digital
 Paul Franz
                                Resource Management)

                                Resource Administrator (Digital
 Bryan Gregg Lashelle
                                Resource Management)

                                Resource Administrator (Digital
 Nick Nelson
                                Resource Management)

                                Resource Administrator (Digital
 Purnanand D Wagle
                                Resource Management)

                                Render Engineer (Research and
 Suelika Chial                                                    Suelika J Chial
                                Development)

                                Render Engineer (Research and
 Brian J Green
                                Development)

                                Render Engineer (Research and
 Ben Hian-Tiat Kwa                                                Ben H Kwa
                                Development)

                                Render Engineer (Research and
 Reid Gershbein
                                Development)

                                Render Engineer (Research and
 P J McNerney
                                Development)

                                Render Engineer (Research and
 Janne Kontkanen
                                Development)

                                Render Engineer (Research and
 Charlotte Manning
                                Development)

                                Render Engineer (Research and
 Bruce Tartaglia
                                Development)

                                Render Engineer (Research and
 Feng Xie
                                Development)

 Ardie Johnson                  Modeling (Artistic Supervision)

 Nadja Bonacina                 Modeler

 Joachim de Brunier             Modeler

 Jeﬀ Hayes                      Modeler

 Hyun Huh                       Modeler
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 37 of 49 Page ID #:79



 Marcos Kang                    Modeler

 Haengsook Oh                   Modeler

 John P Rand                    Modeler

 Kull Shin                      Modeler

 Jeﬀ Wagner                     Modeler

 Tony Williams                  Modeler                                Tony K Williams

 Ming Hao Yu                    Modeler

 Min Yu Chang                   Additional Modeler

 Cristian Dumitriu              Additional Modeler

 Jinwoo Lee                     Modeler

 Ronn Brown                     Matte Painter (Artistic Supervision)

 Justin Brandstater             Lead Matte Painter

 David Bailey                   Matte Painter

 Eric Bouﬀard                   Matte Painter

 Jett Green                     Matte Painter

 Pamela Hobbs                   Matte Painter

 Mark Nonnenmacher              Matte Painter

 Paul Rivera                    Matte Painter

 Alp Altiner                    Additional Matte Painter

 Scott Brisbane                 Additional Matte Painter

 Paul Duncan                    Additional Matte Painter

 Adam J. Ely                    Additional Matte Painter

 Tony Halawa                    Additional Matte Painter

 Daniel Brick                   Matte Painting Compositor

 Marla Valentine                Matte Painting Compositor

 Nol Meyer                      Head of Layout

 Richard Shiba                  Final Layout (Artistic Supervision)

 Daniel Bunn                    Rough Layout Artist

 Ewan Johnson                   Rough Layout Artist
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 38 of 49 Page ID #:80



 Conor W Kavanagh               Rough Layout Artist

 Mark Mulgrew                   Rough Layout Artist

 Pamela B Stefan                Rough Layout Artist

 Andrew Titcomb                 Rough Layout Artist

 Shane L Wapskineh              Rough Layout Artist

 James Keefer                   Additional Rough Layout Artist

 David Morehead                 Additional Rough Layout Artist

 Gerald McAleece III            Additional Rough Layout Artist

 Damon O'Beirne                 Additional Rough Layout Artist

 J. C. Alvarez                  Final Layout Artist

 James Bird                     Final Layout Artist

 Corey Hels                     Final Layout Artist

 Rachel Lagdao                  Final Layout Artist

 Valerie Lettera                Final Layout Artist              Valerie Lettera-Spletzer

 David Patrick Valera           Final Layout Artist

 Ryan N Williams                Final Layout Artist

 Eve Wong                       Final Layout Artist

 Jason "Captain" Carter         Additional Final Layout Artist

 Doug Seiden                    Additional Final Layout Artist   Douglas Seiden

 Peter Upson                    Additional Final Layout Artist

 Igor Lodeiro                   Key Lighter

 Benjamin Lishka                Lead Lighter

 Shaun Collaco                  Lead Lighter

 Gina Lawes-Warr                Lead Lighter                     Gina Lawes

 David C Lawson                 Lead Lighter

 Robert Lurye                   Lead Lighter

 Michael Manza                  Lead Lighter                     Michael J Manza

 Scott McKee                    Lead Lighter                     M Scott McKee

 Frank Sabia                    Lead Lighter
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 39 of 49 Page ID #:81



 Marc J Scott                   Lead Lighter

 Christa Starr                  Lead Lighter

 Don Taylor                     Lead Lighter

 Liang-Yuan Wang                Lead Lighter

 Mark A Wilson                  Lead Lighter

 Gianni Aliotti                 Lighting Artist

 William E Arias                Lighting Artist

 Matthew Clubb                  Lighting Artist

 Clint Colver                   Lighting Artist

 Caine Dickinson                Lighting Artist

 Dale Drummond                  Lighting Artist

 Aaron Estrada                  Lighting Artist

 Udai Haraguchi                 Lighting Artist

 Edward Helmers                 Lighting Artist           Edward Ted Helmers

 Rory Hinnen                    Lighting Artist

 Rob Holder                     Lighting Artist

 Chris Jolly                    Lighting Artist

 Soo Kim                        Lighting Artist           Soo Kyung Kim

 Takumi Kimura                  Lighting Artist

 Soo King                       Lighting Artist

 Han Lei                        Lighting Artist

 Dan Levy                       Lighting Artist

 Christopher Lexington          Lighting Artist

 Shanna Lim                     Lighting Artist

 Ethan Ormsby                   Lighting Artist

 Nick Panagos                   Lighting Artist           Nic H Panagos

 Mary Payne                     Lighting Artist

 Jeﬀ Ranasinghe                 Lighting Artist

 Dennis Recchia                 Lighting Artist
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 40 of 49 Page ID #:82



 Christopher Simmons            Lighting Artist

 Curt Stewart                   Lighting Artist

 Ozgur Ustundag                 Lighting Artist

 Ken Ball                       Additional Lead Lighter

 Bert T Poole                   Additional Lead Lighter             Bert Poole

 Brian J Danker                 Additional Lead Lighter

 Jung Jin Song                  Additional Lead Lighter

 Jess Bressler                  Additional Lighting Artist

 Gina DiBari                    Additional Lighting Artist

 Mathieu Cassagne               Additional Lighting Artist

 Sebastien Chort                Additional Lighting Artist

 D Wallace Colvard              Additional Lighting Artist

 Ben Fischler                   Additional Lighting Artist

 Matthieu Grospiron             Additional Lighting Artist

 Timothy Bud McMahon            Additional Lighting Artist

 Eli Rod                        Additional Lighting Artist

 Deepa Agarwal                  Paint Fix Artist

 Liz Borges-Herzog              Paint Fix Artist

 Craig Cannon                   Paint Fix Artist

 Kevin James Coyle              Paint Fix Artist

 Emily How                      Paint Fix Artist

 Ji Sun Lee                     Paint Fix Artist

 Carrie VanEtten                Paint Fix Artist

 Lori Williams                  Paint Fix Artist

 Craig Halperin                 Lead Eﬀects Developer

                                Head of Digital Operations
 Derek A Chan                                                       Derek Chan
                                (Dreamworks Animation Technology)

 Christophe Lautrette           Character Design

 Devin Crane                    Character Design
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 41 of 49 Page ID #:83



 Carlos Grangel                 Character Design

 Nicolas Marlet                 Character Design

 Patrick Mate                   Character Design

 Tony Siruno                    Character Design

 thomas paul thesen             Character Design

 Craig Kellman                  Additional Character Design

 Bill Mayer                     Additional Character Design

 Terran Boylan                  Character Technical Director

 Fabio Lignini                  Head Character Animation

                                Character Eﬀects (Artistic
 Damon Crowe
                                Supervision)

                                Character Technical Director (Artistic
 Sandy Kao
                                Supervision)

                                Character Technical Director (Artistic
 Kevin M Ochs
                                Supervision)

 Fabian Elmers                  Character Eﬀects Animator

 Ken Faiman                     Character Eﬀects Animator

 Christopher Frobose            Character Eﬀects Animator

 Kavita Khosla                  Character Eﬀects Animator

 Bryan Poon                     Character Eﬀects Animator

 Steve Rembuskos                Character Eﬀects Animator

 Dante Tantoco                  Character Eﬀects Animator

 Ron Williams                   Character Eﬀects Animator

                                Head of Global Character
 Beth Hofer                     Development (Dreamworks Animation
                                Studio Production)

 Annmarie Koenig                Additional CG Supervisor

 Donnachada Daly                Animator

 Eric C Deuel                   Animator

 Antony Gray                    Animator

 Sean McLaughlin                Animator

 Chris Wahl                     Animator
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 42 of 49 Page ID #:84



 Chris Capell                   Animator

 Line Korsgaard Andersen        Animator (Artistic Supervision)

 John Hill                      Animator (Artistic Supervision)

 Gabe Hordos                    Animator (Artistic Supervision)

 Eric Fernandes                 Lighting (Artistic Supervision)

 Michael McNeill                Lighting (Artistic Supervision)

 Michael Necci                  Lighting (Artistic Supervision)

 Aaron Smith                    Lighting (Artistic Supervision)

 Pablo Valle                    Lighting (Artistic Supervision)

 Sabrina Riegel                 Surfacing (Artistic Supervision)

 Grant Larson                   Additional Automobile Design

 Kevin Andruschak               Animator

 Christopher M Bancroft         Animator

 Michelle Cowart                Animator

 Steve Cunningham               Animator

 Bill Diaz                      Animator

 Tomoyuki Harashima             Animator

 Willy Harber                   Animator

 Martin P Hopkins               Animator

 Steve Horrocks                 Animator

 Jim Hull                       Animator

 Yair Kantor                    Animator

 Morgan Kelly                   Animator

 Serguei Kouchnerov             Animator

 James Lopez                    Animator

 Kevin Maclean                  Animator

 Patrick Mate                   Animator

 David Pate                     Animator

 Jean-Francois Rey              Animator
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 43 of 49 Page ID #:85



 Ben Rush                       Animator

 Sean Sexton                    Animator

 Andrea Simonti                 Animator

 Michael Stern                  Animator                  Mike Stern

 William Tessier                Animator

 Alexis Wanneroy                Animator

 David Weatherly                Animator

 Greg Whittaker                 Animator

 Scott Wright                   Animator

 Onur Yeldan                    Animator

 Fernando Abarca                Additional Animator

 Manuel Aparicio                Additional Animator

 Chung Chan                     Additional Animator

 Paul Chung                     Additional Animator

 Melanie Cordan                 Additional Animator

 Cassidy Curtis                 Additional Animator

 Mark Donald                    Additional Animator

 Ryan Gong                      Additional Animator

 Jeﬀrey K Joe                   Additional Animator

 Michael Kiely                  Additional Animator

 Chris Kirshbaum                Additional Animator

 Bryce McGovern                 Additional Animator

 Simon Otto                     Additional Animator

 Carlos Rosas                   Additional Animator

 David Spivack                  Additional Animator

 Kathy Zielinski                Additional Animator

 Paolo Jose deGuzman            Lead Surfacer

 Ricky Baba                     Surfacer

 Nathalie Buce                  Surfacer
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 44 of 49 Page ID #:86



 Tony Davidson                  Surfacer

 Jeremy Engleman                Surfacer

 Sully Jacome Wilkes            Surfacer

 Brandi Johnson                 Surfacer

 Jiyoung Lee                    Surfacer

 Christopher Lexington          Surfacer

 James J Martin                 Surfacer

 Tsun-hui Andrea Pun            Surfacer

 Violette Sacre                 Surfacer

 Young-eun Song                 Surfacer

 Kevin Turcotte                 Surfacer

 David Valdez                   Surfacer

 Gentaro Yamamoto               Surfacer

 Motohisa Adachi                Eﬀects Animator

 Shinsaku Arima                 Eﬀects Animator

 Julie Anne Brame               Eﬀects Animator

 Paul F Bruchhaeuser            Eﬀects Animator

 Alan Cheney                    Eﬀects Animator

 Hammer Chu Wai Ho              Eﬀects Animator

 Christian Hatﬁeld              Eﬀects Animator

 Tim Keenan                     Eﬀects Animator

 Andrew Young Kim               Eﬀects Animator

 Gokhan Kisacikoglu             Eﬀects Animator

 Victor Lew                     Eﬀects Animator

 Jason Mayer                    Eﬀects Animator

 Alessandro Nardini             Eﬀects Animator           Alex Nardini

 Matthew Head                   Eﬀects Animator

 Karen Kirkhuﬀ Smith            Eﬀects Animator

 David Tidgwell                 Eﬀects Animator
Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 45 of 49 Page ID #:87



 Masahito Yoshioka              Eﬀects Animator

 Xiao Zhang                     Eﬀects Animator

 Jonathan Gibbs                 Additional Eﬀects Animator

 Andre LeBlanc                  Additional Eﬀects Animator

 William Opdyke                 Additional Eﬀects Animator

 Koen Vroeijenstijn             Additional Eﬀects Animator

 Stephen Wood                   Additional Eﬀects Animator

                                Lighting Architect (Dreamworks
 Mark Edwards
                                Animation Studio Production)

                                Pipeline Architect (Dreamworks
 Jeﬀ Beall
                                Animation Studio Production)

                                Operations System Administrator
 David Dinsmore                                                        Dave Dinsmore
                                (System Operations)



Below The Line
 Name                           Credit                                 Credited As

 Michelle Sandoval              Assistant (to Producers)

 Kate Fenneman                  Assistant (to Jerry Seinfeld)

 Max Dionne                     Assistant (to the Directors)

 Andrew Zack                    Executive Assistant (to Hans Zimmer)

                                Administrative Assistant (Technology
 Jenn DiBella-Ferrari
                                Coordination)

                                Administrative Assistant (Technology
 Stephanie Huber
                                Coordination)

                                Administrative Assistant (Technology
 Shawnis Tinker
                                Coordination)

                                Administrative Assistant (Technology
 Michael Villareal
                                Coordination)

 Anna Nersesyan                 Production Assistant

 Angelica Vogt                  Production Assistant

 Matt Brown                     Production Assistant

 Matthew Rumford                Production Assistant

 Steven D Kreiner               Production Assistant (Lighting)
  Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 46 of 49 Page ID #:88



    David Tish                                 Post Production Executive Assistant

                                               Oﬃce Manager (Technology
    Harbor Peoples
                                               Coordination)

    Allison Bernardi                           Media Coordinator

    Nelson Lee                                 Media Coordinator



   Publicity
    Name                                       Credit                                Credited As

                                               Marketing Production (Dreamworks
    Joe M Aguilar                                                                    Joe Aguilar
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Francine Marchetti
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Les Hunter
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Amy Krider
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Charley C Walters                                                                Charley Walters
                                               Animation Studio Production)




Synopsis
   Project Synopsis
   Barry B. Benson is a graduate bee fresh out of college who is disillusioned at his lone career choice:
   making honey. On a rare trip outside the hive, Barry's life is saved by Vanessa, a ﬂorist in New York City.
   As their relationship blossoms, he discovers humans are mass consumers of honey and decides to sue
   the human race for stealing bees' honey.


Financial
   U.S. Box Oﬃce
                                                                           Average
    Week Prior To              Weekend Gross              Screens                         Cume
                                                                           (PSA)

    11/06/2007 (3_day)         $38,021,044                3928             $9,679         $38,021,044

    11/13/2007 (3_day)         $25,565,462                3944             $6,482         $71,779,597

    11/20/2007 (3_day)         $14,008,444                3984             $3,516         $93,570,695

    11/27/2007 (3_day)         $11,813,502                3507             $3,369         $111,860,810

    12/04/2007 (3_day)         $4,444,798                 3150             $1,411         $117,616,494
 Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 47 of 49 Page ID #:89




   12/11/2007 (3_day)         $2,606,153              2707            $963            $121,021,546

   12/18/2007 (3_day)         $760,196                1609            $472            $122,355,577

   12/25/2007 (3_day)         $408,864                539             $759            $123,060,493

   01/01/2008 (3_day)         $637,798                475             $1,343          $124,214,368

   01/08/2008 (3_day)         $443,220                407             $1,089          $125,196,072

   01/15/2008 (3_day)         $300,799                338             $890            $125,595,476

   01/22/2008 (4_day)         $331,262                296             $1,119          $125,993,358

   01/29/2008 (3_day)         $200,101                265             $755            $126,233,269

   02/05/2008 (3_day)         $150,457                246             $612            $126,424,663

   02/12/2008 (3_day)         $139,690                206             $678            $126,597,121



  Budgets
  Budget
  Project Budget           Production Budget: $150,000,000 (Studio System)

                           Estimated Budget: $150,000,000 (11/12/2007)



Notes
  Development
  Based on an original idea by Jerry Seinfeld.


  Distribution
  Distribution             Released in New Zealand on Flat December 6, 2007.
  Country of Origin
  US Release Date          Wide Release in Germany on Flat December 13, 2007.
  Screenings
                           United States

                           Released in United States on Flat Fall November 2, 2007.

                           Festivals Screenings: Shown at London Film Festival (Gala) October 17-
                           November 1, 2007. - 2007

                           Festivals Screenings: Shown at Santa Barbara International Film Festival
                           (Apple Box) January 24-February 3, 2008. - 2008

                           Festivals Screenings: Shown at Dubai International Film Festival (Cinema
                           for Children, Dubai Gala Screening) December 9-16, 2007. - 12/2007
 Case 2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 48 of 49 Page ID #:90


  Technical
   Running Time            90 Minutes
   Ratings
   Film Stock              MPAA PG (mild suggestive humor, and a brief depiction of smoking)
   Sound
                           Film Stock c Technicolor

                           Dolby Digital Dolby Digital

                           Dolby Digital Dolby SR

                           DTS DTS

                           SDDS SDDS

                           Sound Dolby Digital/DTS/SDDS


  General
  Additional Notes         Estimate US Print: 3928


Awards
  Awards
   Year      Award                      Category                  Result            Recipient

   2008      Critics' Choice Award      Best Animated Feature     Nominee

                                        Best Animated Feature                       Christina
   2008      Golden Globe Award                                   Co-Nominee
                                        Film                                        Steinberg

                                        Outstanding Producer of                     Jerry Seinfeld
             Producers Guild of
   2008                                 Animated Theatrical       Co-Nominee        Christina
             America Award
                                        Motion Pictures                             Steinberg
        Case
10/28/2020     2:21-cv-00984-CBM-PD Document 7-4 Filed 02/05/21 Page 49 of 49 Page ID #:91




https://mail.google.com/mail/u/1/?tab=wm&ogbl#inbox/FMfcgxwKjBSNcQbrsBmwPvQhnwlTVhpj?projector=1   1/1
